Citation Nr: 1219302	
Decision Date: 06/01/12    Archive Date: 06/13/12

DOCKET NO.  10-27 301A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for bilateral hearing loss.

2.  Whether new and material evidence has been received to reopen a claim for service connection for tinnitus.

3.  Entitlement to service connection for coronary artery disease, claimed as ischemic heart disease, to include as due to exposure to herbicides.

4.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD), to include as due to exposure to herbicides.

5.  Entitlement to service connection for colon polyps, to include as due to exposure to herbicides.




REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and P. I.


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1969 to March 1977.  He had additional service in the Tennessee Army National Guard and the Tennessee Air National Guard.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from several rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).  A May 2009 rating decision denied reopening the claim for service connection for bilateral hearing loss.  A July 2010 rating decision reopened the claim for service connection for tinnitus and denied the claim on the merits.  A December 2010 rating decision denied the claims for service connection for coronary artery disease (claimed as ischemic heart disease), COPD, and colon polyps, all claimed as due to exposure to herbicides in the Republic of Vietnam.

The Veteran testified at hearings before RO personnel in May 2010 and March 2011 and before the undersigned Veterans Law Judge in November 2011.  The Veteran's ex-wife, P. I., also testified in March 2011.  Transcripts of these hearings are of record.

In September and March 2011 the Veteran submitted to the Board additional evidence for consideration in connection with the claims on appeal.  Waivers of RO jurisdiction for this evidence was received in written statements dated in October and March 2011 that are included in the record.  The Board accepts this evidence for inclusion in the record on appeal.  See 38 C.F.R. § 20.1304 (2011).

The issues of entitlement to service connection for bilateral hearing loss, tinnitus, and coronary artery disease are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


FINDINGS OF FACT

1.  In an unappealed May 1999 rating decision, the RO denied service connection for hearing loss.

2.  Additional evidence associated with the claims file since the May 1999 rating decision relates to an unestablished fact necessary to substantiate the claim for service connection for bilateral hearing loss and raises a reasonable possibility of substantiating the claim.

3.  In an unappealed May 1999 rating decision, the RO denied service connection for tinnitus.

4.  Additional evidence associated with the claims file since the May 1999 rating decision relates to an unestablished fact necessary to substantiate the claim for service connection for tinnitus and raises a reasonable possibility of substantiating the claim.

5.  COPD was not shown in service or for many years thereafter and there is no competent evidence suggesting such condition is related to military service.

6.  Colon polyps were not shown in service or for many years thereafter and there is no competent evidence suggesting such condition is related to military service.


CONCLUSIONS OF LAW

1.  New and material evidence having been received, the claim for entitlement to service connection for bilateral hearing loss is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).

2.  New and material evidence having been received, the claim for entitlement to service connection for tinnitus is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).

3.  The criteria for establishing service connection for COPD have not been met.  38 C.F.R. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).

4.  The criteria for establishing service connection for colon polyps have not been met.  38 C.F.R. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  38 C.F.R. § 3.159(b).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Veteran was provided VCAA notice in February 2009, May 2010, and October 2010 letters issued prior to the initial adjudication of the claims.  The letters advised the Veteran of what information and evidence is needed to substantiate his claims for service connection, to include the need to submit new and material evidence to reopen the previously denied claims and the basis for the prior denials.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  The letters notified the Veteran as to what information and evidence must be submitted by him and what information and evidence will be obtained by VA.  Finally, the letters advised him of how disability ratings and effective dates are assigned, and the type of evidence that impacts those determinations.  The case was last adjudicated in July 2011.

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including his service treatment and personnel records, VA treatment records and examination reports, private treatment records, military Internet research, and lay testimony.

VA has considered and complied with the VCAA provisions discussed above.  The Veteran was notified and aware of the evidence needed to substantiate the claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between the Veteran and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by submitting evidence and argument, including during personal hearings.  The Veteran was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran.  Pelegrini, 18 Vet. App. at 121.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Conway, 353 F.3d at 1374, Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

New and Material Evidence

In a May 1999 rating decision, the RO denied the claim for service connection for hearing loss and also denied entitlement to service connection for tinnitus, which the Veteran identified on VA examination in November 1998.  The RO noted that the Veteran's audiometric findings while on active duty did not meet the criteria for a grant of service connection for defective hearing, and a VA examination in November 1998 showed normal hearing in the right ear for VA purposes.  Regarding the left ear, the RO noted that VA examination showed a current left ear hearing loss in the 4,000 hertz range; however, higher readings in the left ear during service were in the lower frequencies and did not meet the requirements for a grant of service connection per VA regulations.  The RO also noted that the Veteran's service records showed that he was a jet engine mechanic and was exposed to loud noises, but that there was no evidence demonstrating a plausible link between his tinnitus reported on recent VA examination and an injury during military service. 

The Veteran was notified of the decision in correspondence dated in May 1999.  In a statement received in June 1999, the Veteran described exposure to jet engine noise and operating ultrasonic machines during active duty.  He stated that he went into the Army Guard after service and then the [Air] National Guard, but was discharged the next day due to his left eye disability.  He indicated that he cannot hear his boss talking to him at work and that his boss wants him to get hearing aids.

In a July 1999 letter, the RO notified the Veteran that his June 1999 letter was not accepted as a notice of disagreement, but advised him that if that was the intent of his letter, he should list each issue that he disagrees with and the reason for disagreement on the enclosed VA Form 21-4138 (Statement in Support of Claim).  He did not appeal the decision.  Therefore, the May 1999 decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2011).  

The evidence of record at the time of the May 1999 rating decision included statements from the Veteran, service treatment records, a prior claim for VA benefits and VA correspondence, and a VA audiological examination report.

The Veteran filed his requests to reopen the claim for service connection for hearing loss in January 2009 and for tinnitus in May 2010.  In the May 2009 decision the RO denied reopening the claim for bilateral hearing loss, and in the July 2010 decision the RO reopened the claim for tinnitus and denied it on the merits.  Regardless of the RO's actions, the Board must still determine whether new and material evidence has been submitted.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  In this regard, the Board observes that the Court recently held in Shade v. Shinseki, 24 Vet. App. 110 (2010), that the phrase "raises a reasonable possibility of substantiating the claim" found in the post-VCAA version of 38 C.F.R. § 3.156(a) must be viewed as "enabling" reopening of a previously denied claim rather than "precluding" it.

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  Evans v. Brown, 9 Vet. App. 273, 282-83 (1996).  In this case, the last final denial of the claim was the May 1999 RO decision.  Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).

Evidence added to the claims file since the May 1999 denial includes statements from the Veteran, his representative, friends, and his ex-wife; service personnel records; VA treatment records from Murfreesboro and Nashville, Tennessee dated from December 2008 to July 2011; private treatment records from Saint Thomas Hospital dated in May 2008; a private audiological evaluation report from Hearing Health Center dated in June 2010 and subsequent statements; a copy of the Veteran's Geneva Convention Identification Card issued by the Department of Defense; a 1971 military pay record; a September 2011 record of a telephone conversation with records management personnel from the Defense Finance and Accounting Service; a 1998 Air Force National Guard separation document; various VA examination reports dated in May 2009, July 2010, August 2010, and May 2011; Internet research regarding the Cam Ranh Air Base and a list of military units of Clark Air Base; an image of an ultrasonic cleaning machine; and a copy of a color photograph of the Veteran during military service.

The additionally received evidence is "new" in the sense that it was not previously before agency decision makers.  Some of the new evidence is also material.  Although the Veteran reported on VA audiological examination in November 1998 that he first became aware of gradually declining hearing approximately three years ago [in 1995], he told a private Board Certified specialist in Hearing Instrument Sciences (BC-HIS) in June 2010 that he had been having hearing problems since 1978, and his hearing was becoming progressively worse.  Moreover, new VA and private audiometric data reflected bilateral hearing loss within the meaning of VA regulation.  Similarly, although he never identified having tinnitus following noise exposure during multiple active duty hearing conservation examinations, denied ear trouble and hearing loss on separation examination in January 1977, reported periodic tinnitus on VA examination in November 1998, and stated on VA examination in May 2009 that he had had tinnitus for "several years" he later testified in May 2010 that the ringing in his ears began in 1970.  

As such evidence is presumed credible solely for purposes of determining whether to reopen the claim, the Board will resolve all doubt in the Veteran's favor and find the evidence new and material sufficient to reopen the claim for service connection for bilateral hearing loss and tinnitus.  These issues will be remanded for further development.

Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during
service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  

To prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. West, 12 Vet App. 341, 346 (1999).

A veteran is entitled to a presumption of service connection if he is diagnosed with certain enumerated diseases associated with exposure to certain herbicide agents if he served in the Republic of Vietnam during a prescribed period.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309.  

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975 shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a).  In certain circumstances, a veteran who served in a unit determined by the Department of Defense that operated in or near the Korean demilitarized zone between April 1, 1968 and August 31, 1971 may also be presumed to have been exposed to an herbicide agent.  38 C.F.R. § 3.307(a)(iv). 

VA's Secretary has determined that a presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam era is not warranted for any condition for which the Secretary has not specifically determined a presumption of service connection is warranted.  See 67 Fed. Reg. 42600-42608 (2002); see also 75 Fed. Reg. 81332 (2010).

The Federal Circuit has held that when a claimed disorder is not included as a presumptive disorder, direct service connection may nevertheless be established by evidence demonstrating that the disease was in fact "incurred" during service.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

The Veteran contends that he has COPD and colon polyps due to exposure to herbicides while on a 59-day temporary duty (TDY) assignment in Vietnam in 1971.

VCAA letters provided to the Veteran in January and October 2010 both listed the conditions that are recognized to be associated with exposure to herbicides.

A March 2010 VA gastroenterology procedure note assessed polyps following a colonoscopy, and an April 2010 letter to the Veteran informed him that the polyps were benign but had the potential to transform into colon cancer.  He was advised to have a follow-up colonoscopy in three years.  VA treatment records dated in November 2010 diagnosed COPD.

Despite the Veteran's assertions that his COPD and colon polyps are associated with exposure to herbicides, COPD and colon polyps, in fact, are not included in the list of diseases associated with exposure to herbicides.  See 38 U.S.C.A. § 1116 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309.  Therefore, even if subsequent development action, which is requested in the remand below, reflects that the Veteran served in the Republic of Vietnam during a TDY mission in 1971 as he alleges, entitlement to service connection for COPD and colon polyps is not warranted on a presumptive basis due to herbicide exposure.  38 C.F.R. §§ 3.307, 3.309.  

However, the Board will still consider the claim on a direct basis.  

In a December 1974 service treatment record, the Veteran complained of fever, muscle aches, headaches, and cough.  The impression was viral syndrome.  The remaining service treatment records were silent for complaints, findings, or reference to respiratory or pulmonary problems or gastrointestinal problems.  In a January 1977 separation report of medical history, he denied chronic or frequent colds, chronic cough, shortness of breath, recent weight loss, or rectal disease.

In a post-service private history and physical record from Saint Thomas Hospital dated in May 2008, the Veteran reported that he smokes three packs of cigarettes per day.  In a VA emergency room nursing note listing complaints of chest pain and shortness of breath, he reported that he still smokes one pack of cigarettes per day.  During a March 2010 VA Agent Orange examination, he stated that he had smoked two packs of cigarettes per day since age 14.  In a June 2010 VA history and physical note, he reported smoking two packs of cigarettes per day for 40 years.  In a July 2010 VA cardiology clinic note, he reported that he quit his 3-4 pack per day cigarette habit two weeks ago.  In a VA cardiology nursing note dated in June 2011, he admitted that he continues to smoke two packs of cigarettes per day with no attempt to quit.

In March 2011 the Veteran testified that his lung and colon problems came up in the last couple years.  He also reiterated his contention that he served in Vietnam and that his claimed COPD and colon polyp disabilities were related to Agent Orange exposure in Vietnam.  The hearing officer reminded the Veteran that COPD and colon polyps are not among the conditions included under the law or recognized by medical studies to be related to Agent Orange exposure; he advised the Veteran that he would need to submit substantial medical evidence from his doctor to substantiate his claim for service connection.

In November 2011 the Veteran testified that he did not have COPD or colon polyps in service.

The Board has carefully and thoroughly reviewed the medical and lay evidence of record.  The Board acknowledges that Veteran was not provided with VA examinations to assess his claim for service connection for COPD or colon polyps.  However, service treatment records are negative for COPD and colon polyps, the Veteran acknowledges that he did not have COPD or colon polyps in service, he testified that COPD and colon polyps "came up" rather recently, and the medical evidence of record does not suggest that his current COPD or colon polyps are in any way related to service.  Accordingly, a VA examination to assess either disability is not required.  See 38 C.F.R. § 3.159(c)(4) (2011); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006) (describing when VA must provide medical examinations or obtain medical opinions). 

Moreover, medical evidence shows that COPD and colon polyps each were diagnosed more than 30 years after separation from service.  The passage of many years between discharge from active service and the medical documentation of a claimed disability is a factor that tends to weigh against a claim for service connection.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).

Finally, as the Veteran himself has not presented or identified any lay evidence or medical evidence suggesting that he had COPD or colon polyps in service, nor has he provided any medical evidence of a nexus between an in-service disease and the current COPD and colon polyps, service connection for COPD or colon polyps is not warranted.  See Hickson, 12 Vet. App. at 253; Pond, 12 Vet. App. at 346.  Therefore, the claim for service connection for COPD and colon polyps must be denied.

In arriving at the decision to deny the claim for service connection for COPD and colon polyps, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

New and material evidence has been submitted to reopen a claim for entitlement to service connection for bilateral hearing loss; to this extent only the appeal is allowed.

New and material evidence has been submitted to reopen a claim for entitlement to service connection for tinnitus; to this extent only the appeal is allowed.

Entitlement to service connection for COPD is denied.

Entitlement to service connection for colon polyps is denied.


REMAND

Although the Board reopened the claims for service connection for bilateral hearing loss and tinnitus, that does not end the inquiry.  Rather, consideration of the claim on the merits is required.  Upon review of the record, the Board finds that additional development is necessary with respect to those claims, as well as the claim for service connection for heart disease.  

Initially, the Board acknowledges the Veteran's reports of noise exposure or during military service.  His military specialty of jet engine mechanic and the multiple active duty hearing conservation examinations further support his account of in-service noise exposure.  

His statements regarding the onset of his perceived hearing loss and tinnitus, however, have been inconsistent and contradicted by the evidence of record.  During a November 1998 VA audiological examination, he stated that he "first became aware of his [gradually declining] hearing problem approximately three years ago [in 1995]."  He also testified under oath in November 2011 that he "didn't even know it was even in my records until I sent off about my records that I had the hearing loss back in 1977."  The Veteran's service treatment records include many audiometric examinations.  While none of the in-service hearing examinations reflected hearing loss as defined by VA regulation (38 C.F.R. § 3.385), audiometric data at his separation examination in January 1977 did reflect a shift in left ear hearing acuity in the lower frequencies since enlistment, and "neurosensory hearing loss moderate left ear" was listed among a summary of defects and diagnoses by the examiner.  However, the May 2009 VA examiner emphasized that the description of the level of hearing found at the time of separation as being moderate sensorineural hearing loss was erroneous by ENT/audiometric standards of both that time and the present.

Furthermore, in separation reports of medical history completed on the same day as the separation examination (the claims file contains two original separation medical history reports that are both signed by the Veteran), he denied ever having or currently having now hearing loss or ear trouble.  

Similarly, he did not claim entitlement to service connection for ringing in his ears or tinnitus when he filed his original claim for hearing loss in October 1998, but he did endorse periodic tinnitus when asked about it during the November 1998 VA examination.  During that examination, he described his military noise exposure
and identified post-service occupational noise exposure as a bus driver for approximately eight years as well construction noise for approximately 15 years.  He also reported recreational noise exposure that included frequently going to NASCAR races.  During a May 2009 VA audiological examination, he also identified noise exposure as a truck driver since leaving service and some recreational firearm use.  

In May 2010 he testified that the ringing in his ears began in 1970, which was during the first year of his military service.  He also testified that the 15 years of construction noise referred to his time working as a purchasing agent in a rock quarry.  He further testified in May 2010 that his hearing was "okay" for the Tennessee Army National Guard when he served from 1985 to 1986, but not for the Tennessee Air National Guard in 1988 when he was discharged two weeks after enlistment.  The hearing officer indicated that the RO would attempt to obtain the National Guard records that the Veteran identified.  A review of the claims file, however, does not reveal that further action was taken to obtain those records.  Because the Army and Air National Guard service records possibly could contain information supporting or relating to the Veteran's claim for service connection for bilateral hearing loss or tinnitus within the one-year presumptive period since separation from active duty in 1977, the RO/AMC should request and obtain those records and readjudicate the claims for service connection for bilateral hearing loss and tinnitus.  38 C.F.R. §§ 3.307, 3.309.

The Board also finds that further development is required regarding the Veteran's claim for service connection for coronary artery disease, which he claimed as ischemic heart disease, due to Agent Orange exposure while on a TDY mission to Vietnam for 59 days between April and June 1971 from the Clark Air Base in the Philippines where he was stationed at the time.  Private treatment records from Saint Thomas Hospital show that he was diagnosed with coronary artery disease in May 2008.  Coronary artery disease is included in the list of conditions associated with exposure to herbicides.  38 C.F.R. § 3.309.

The Veteran's DD Form 214 for his first period of service from December 1969 to December 1972 indicates that he had foreign and/or sea service for one year and three days.  Remarks include "Indochina - No; Vietnam - No; Korea - No."  Awards included the National Defense Service Medal and the Air Force Medal; neither is indicative of service in Vietnam or participation in combat.  His DD Form 214 from his second period of service from December 1972 to March 1977 indicates that he had one year, 11 months, and 29 days of foreign and/or sea service during that period.  Additional awards were not indicative of service in Vietnam or combat.

Service treatment records reflect foreign service in the Philippines at the Clark Air Base during the Veteran's first period of service and in the United Kingdom during his second period of service.  Available service personnel records document foreign service in the United Kingdom.  

In May 2010 the Veteran testified that he went on a 59 day TDY assignment to Vietnam from the Philippines for the purpose of relieving jet engine mechanics stationed in Vietnam of their duties to allow them to take a week or two of vacation in Thailand.  In correspondence dated in November 2010, he stated that he went to Vietnam on a TDY assignment for 59 days in 1971.  He stated this his name, along with approximately ten others from the Clark Air Base, was on a set of orders and that the purpose of the TDY to Vietnam was to run a post office on base.

In June 2011 the Veteran submitted a military pay record, which he believes proves that he was in Vietnam.  He specifically believes that the document shows that he received combat/incentive pay for a total of 55 days while he served at Cam Ranh Bay, Vietnam between April and June 1971.  Item number 6 of the document appears to contain the letter "c" written in the months "A, M, and J," or April, May, and June; the Veteran contends that the "c" denotes combat.  Item numbers 19 ("From") and 20 ("To") at line 13 read "7.104.017.106.30."  The Veteran believes this identifies his TDY service in Vietnam from April 1, 1971 to June 30, 1971.  The Board points out that this date span represents a total of 62 days.  Item numbers 19 and 20 at line 14 read ".17" and ".38."  The Veteran believes that these numbers identify the 55 days (17 + 38) that he spent in Vietnam.  Item number 22 appears to list his Base Pay [BP].  Item number 23 is identified as "Incent Pay" and lists ".00" on lines 34 and 39.

In July 2011 the Veteran's representative asked VA to obtain records that verify the codes regarding the Veteran's military pay record from the Defense Finance and Accounting Service (DFAS).  A September 2011 report of general information reflects that the RO contacted records management personnel from DFAS, who explained that if the Veteran was in country [in Vietnam], no taxes would be taken out of pay (tax free).  The RO personnel noted that the Veteran's pay record shows that taxes were being withheld.  The Board notes that Item 35 of the military pay record does reflect that $9.41 was withheld for FICA payroll taxes.

In correspondence dated in August 2011, the Veteran stated that he had "shown beyond a reasonable doubt that [he] was in combat in Vietnam."

Despite the fact that the Veteran's DD Form 214 from his first period of service affirmatively notes that he was not in Vietnam or Indochina, the fact that payroll taxes were withheld from the Veteran's pay during the period he purports to have been on TDY assignment in Vietnam, and the fact that he recently claimed he participated in combat in Vietnam when he previously claimed that the purpose of the TDY assignment was to relieve other jet engine mechanics of their duties to allow them to take vacation time versus running a post office, the Board finds that further action is required to assist the Veteran in verifying his claimed service in Vietnam.  It appears that the Veteran's complete service personnel records have not requested.  In this regard, the request form addressed certain pages from his records that should be submitted.  It is unclear whether other documents from his personnel folder exist.  His complete service personnel records may contain relevant evidence corroborating his report TDY in Vietnam.  The RO/AMC should request those records and associate them with the claims file.

In addition, during the time period the Veteran alleges he was on TDY to Vietnam, the Veteran served with the 463rd Field Maintenance Squad at Clark Air Base.  A request for review of the unit history from April through June 1971 should be made to determine whether there are notations that jet mechanics from that unit were sent 

TDY to Cam Ranh Bay, Vietnam during this period.  If additional information is required from the Veteran before the inquiry can be submitted, the Veteran should be asked to provide the necessary information. 

The RO/AMC also should obtain any relevant, ongoing private treatment records from the Saint Thomas Hospital or Hearing Health Center dated since May 2008 and June 2010, respectively, and treatment records dated since July 2011 from the Murfreesboro and Nashville VA Medical Centers.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Request any treatment records from the Veteran's Tennessee Army National Guard service in 1985-1986 and from his Tennessee Air National Guard service in 1988.  All attempts to obtain this information should be documented in the claims file.  If records are unavailable, then the file should be annotated as such and the Veteran and his representative should be so notified.

2.  Request the Veteran's complete service personnel file through official sources.  If records are unavailable, then the file should be annotated as such and the Veteran and his representative should be so notified.

3.  Request, through official sources, a search of the unit histories for the 463rd Field Maintenance Squad at Clark Air Base from April through June 1971 to determine whether there are notations that jet mechanics from that unit were sent TDY to Cam Ranh Bay, Vietnam during 

this period.  If additional information is required from the Veteran before the inquiry can be submitted, the Veteran should be asked to provide the necessary information.  

4.  Ask the Veteran to provide the names, addresses, and approximate dates of treatment of all health care providers who have treated him for bilateral hearing loss, tinnitus, and coronary artery disease since separation from military service.  After securing any necessary release, the RO/AMC should obtain any records that are not duplicates of those contained in the claims file, including private treatment records from Saint Thomas Hospital dated since May 2008, private treatment records from Hearing Health Center since June 2010, and any relevant, ongoing treatment records dated since July 2011 from the Murfreesboro and Nashville VA Medical Centers.

5.  After completion of the above and any additional development deemed necessary, the issues on appeal should be reviewed with consideration of all applicable laws and regulations.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


